Barnard, P. J. :
The defendant, Duffy,' borrowed upon a bond and mortgage upon her land the sum of $3,000. The bond did not charge her separate estate with the payment of the debt. The answer avers that the- defendant, Duffy,- is a married woman, and that she does not carry on any separate business, and asks that she be decreed to be not liable to pay any deficiency arising upon a sale of the mortgaged premises. We think the plaintiff’s demurrer to this answer properly sustained. The defendant, by the loan in 'question, increased her estate as between herself and the plaintiffs, to the extent of the amount of the loan. When she has the power by law to increase her separate estate, she should be held to perform the contract whereby it is increased. The mere fact, therefore, that a married woman receives money upon her promise to repay it, is sufficient evidence that the money borrowed went for fhe benefit of her separate estate.
Judgment affirmed, with costs.
Pratt, J., concurred.
Present — Barnard, P. J., Dykman and Pratt, JJ.
Part of judgment appealed from, and order sustaining plaintiff’s demurrer affirmed, with costs.